DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the A-side and B-side" in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret claim 15 to read as "wherein measuring the first physiological parameter is measured between electrodes on both an A-side and B-side". Underline added for emphasis. Alternatively, claim 15 may be interpreted to be dependent on claim 14 to provide adequate antecedent basis.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0027514 to Biederman et al., hereinafter Biederman.
Regarding claim 1, Biederman teaches a biosensor assembly (Fig 1A-C)  measuring multiple parameters (para 0031), comprising: a skin contacting surface (base of flexible substrate 110: see Fig 1C in which sensing platform 100 is placed on the skin) that includes a first skin contacting electrode (para 0085: one of the electrodes of electrophysiological sensors); and a first implantable probe (sensor probe 120) extending away from the skin contacting surface (see e.g. Fig 1A: probe 120 extends downwards in relation to flexible substrate 110), the first implantable probe being inserted through skin of a subject (para 0036), the first implantable probe enabling signaling within subcutaneous tissue (para 0036: 
Regarding claim 2, Biederman further teaches wherein the first implantable probe measures a second physiological parameter independent of the first skin contacting electrode (para 0036: analyte detection).
Regarding claim 3, Biederman further teaches wherein the first implantable probe measures a third physiological parameter independent of the first skin contacting electrode (para 0150: any biomarker concentration).
Regarding claim 4, Biederman further teaches wherein placement of the first skin contacting electrode against skin enables automated periodic measurements of the first physiological parameter (para 0151).
Regarding claim 6, Biederman further teaches a second implantable probe inserted into subcutaneous tissue (para 0079: more than one sensor probe) redundantly measuring the second physiological parameter independent of the first skin contacting electrode and the first implantable probe (para 0079).
Regarding claim 10, Biederman further teaches wherein the first implantable probe measures a first plurality of physiological parameters independent of the first skin contacting electrode (para 0150).
Regarding claim 13, Biederman further teaches a second implantable probe being inserted into subcutaneous tissues (para 0079: more than one sensor probe), the first physiological parameter being redundantly measured between the second implantable probe and the first skin contacting electrode (para 0076).
Regarding claim 14, Biederman further teaches wherein the first implantable probe includes electrodes on both an A-side and a B-side (para 0079: “an A-side and a B-side” could refer to any sides of the probe. Biederman discloses a plurality of sensors (electrodes) disposed along the length of the probe so an A-side could be the proximal end and the B-side could be the distal end).
Regarding claim 15, Biederman further teaches wherein measuring the first physiological parameter is measured between electrodes on both the A-side and B-side of the first implantable probe and the first skin contacting electrode (para 0079).
Regarding claim 16, Biederman further teaches wherein measuring the first physiological parameter is measured between electrodes on either the A-side or the B-side, of the first implantable probe and the first skin contacting electrode (para 0079).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792